Citation Nr: 0431336	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active service from August 1971 to July 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for service-connected diabetes mellitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The probative and competent medical evidence is evenly 
balanced on whether the veteran's service-connected diabetes 
mellitus has aggravated his post-service hypertension and the 
benefit of the doubt is for application.  


CONCLUSION OF LAW

Hypertension is proximately due to service-connected diabetes 
mellitus by reason of aggravation.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection for hypertension in October 2001 and 
January 2004.  The agency of original jurisdiction issued the 
initial notification letter prior to the August 2002 rating 
decision.  

These letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the August 2002 rating 
decision, a March 2003 statement of the case, and a June 2003 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case also fully 
provided the laws and regulations pertaining to entitlement 
to the benefit sought, and included a detailed explanation as 
to why the veteran had no entitlement under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the veteran's 
service medical records.  The RO received the veteran's post-
service medical examination and treatment for hypertension in 
September 2001.  The RO has obtained pertinent VA medical 
treatment records.  The veteran has not identified any 
pertinent VA or private medical treatment for hypertension 
that has not been obtained.  It does not appear that there 
are additional medical treatment records that are necessary 
to proceed to a decision on the issue being decided in this 
case.  The veteran has also undergone VA examinations and the 
examiners provided medical opinions on causation.  
Consequently, no further development is necessary for 
resolution of this issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2004).

Service connection can also be granted for certain chronic 
diseases, including hypertension, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. 1101, 1112(a)(1), 1113 (West 2002); 38 
C.F.R. 3.307, 3.309(a) (2004).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Analysis

The veteran seeks service connection for hypertension.  He 
contends that he had elevated blood pressure on many 
occasions during active service and even received counseling 
for this on one occasion.  He argues that his service-
connected diabetes mellitus has permanently aggravated his 
hypertension.  

A pre-service medical examination conducted in February 1967, 
while the veteran was in ROTC, indicates that the veteran had 
hypertension as shown on a prior examination.  The remaining 
pre-service medical examinations dated through September 
1970, while the veteran was in ROTC, do not include a 
diagnosis of hypertension.  

The veteran's service medical records do not show treatment 
for or a diagnosis of hypertension.  The June 1978 separation 
medical examination shows blood pressure was 

In this case the medical findings do not show that 
hypertension was present during active service.  

The veteran does not contend and the post-service evidence 
does not show that the veteran was diagnosed with 
hypertension during the initial post-service year.  
Therefore, service connection is not warranted on a 
presumptive basis.  

The initial post-service diagnosis of hypertension in 
contained in the veteran's private medical treatment records.  
It is contained in a May 1993 treated record.  Blood pressure 
was 164/94 and on recheck was 170/104.  The diagnosis was 
hypertension.  At that time the physician noted that the 
veteran had elevated transaminase levels, which were of 
unclear etiology.  The possibilities were viral hepatitis, 
fatty infiltration from obesity, or diabetes.  Two days later 
testing results revealed diabetes mellitus II.  The remaining 
private medical treatment records dated through September 
2001 show continued diagnosis of hypertension and diabetes 
mellitus.  None of the private medical records includes an 
opinion that the post-service hypertension began during 
active service or was secondary to the veteran's service-
connected diabetes mellitus.  

The issue whether the veteran's hypertension began during 
active service or was secondary to or aggravated by the 
veteran's service-connected diabetes mellitus is a medical 
question.  This requires a competent medical opinion.  

While the veteran is competent as a layperson to relate 
symptoms, he is not competent to render a medical nexus 
opinion that relates hypertension to active service or as 
proximately due to or aggravated by his service-connected 
diabetes mellitus.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (the CAVC held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(the CAVC held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The only competent medical opinions in this case consist of 
the VA medical opinions rendered during the July 2002 and 
January 2003 VA examinations.  The July 2002 VA examination 
report shows that the examiner carefully reviewed all the 
evidence of record.  The examiner specifically documented the 
medical findings reported during active service and in the 
post-service private medical records.  Based on the 
information the examiner concluded, "hypertension was 
present prior to diabetes mellitus.  However, with chronic 
management and poor control of diabetes mellitus diabetic 
neuropathy will worsen.  Due to this hypertension may be 
aggravated and worsen.  

The January 2003 VA examination report also shows that the 
examiner carefully reviewed all the evidence of record.  This 
examiner cited the findings in the service medical records as 
well as the post-service medical evidence.  Although the 
examiner indicated that the veteran historically had 
borderline hypertension during active service, the examiner 
concluded that the veteran was not treated for hypertension 
during active service.  The examiner also concluded that the 
veteran's diabetes mellitus did not cause the hypertension 
because treatment for both were first instituted in May 1993 
by the veteran's private treating physician.  The examiner 
stated that the hypertension existed prior to the diagnosis 
of diabetes mellitus.  The examiner stated that overall the 
veteran has poorly controlled diabetes mellitus.  The 
examiner stated that he initially felt the veteran had 
essential hypertension, but concluded that there has been 
aggravation of the baseline by the existing diabetes in terms 
of diabetic neuropathy.  The examiner stated that 
quantification would be helpful in delineating the extent to 
which the diabetes has influenced the hypertension.  The 
examiner ordered further testing.  Based on those test 
findings the examiner later concluded that the test results 
implied that the veteran "does not have significant diabetic 
neuropathy and therefore his hypertension is not secondary to 
diabetes."  

The competent and probative medical evidence in this case 
clearly demonstrates that the veteran's post-service 
hypertension is not directly due to active service and not 
proximately due to the veteran's service-connected diabetes 
mellitus.  However, the above evidence is evenly balanced as 
to whether the veteran's diabetes mellitus has permanently 
aggravated his nonservice-connected hypertension.  The 
examiner who conducted the July 2003 VA examination rendered 
an opinion suggesting such a causal relationship.  While the 
examiner who conducted the January 2003 VA examination 
ultimately determined that hypertension is not secondary to 
diabetes, he did not clearly change his opinion that there 
has been aggravation of the baseline by the existing diabetes 
in terms of diabetic neuropathy.  The later test results only 
showed that the veteran did not have "significant diabetic 
neuropathy."  

Competent medical experts rendered these opinions based on a 
review of all the evidence and the Board is not free to 
substitute its own judgment for that of such an experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the probative and 
competent medical evidence of record is evenly balanced on 
whether the veteran's service-connected diabetes mellitus has 
aggravated his post-service hypertension.  Therefore, the 
benefit of the doubt in favor of the veteran on this issue is 
for application.  The Board concludes that hypertension is 
proximately due to service-connected diabetes mellitus by 
reason of aggravation.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).  
The veteran is entitled to compensation for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


ORDER

Service connection for hypertension by reason of aggravation 
is granted.  

REMAND

The veteran seeks entitlement to an initial disability rating 
in excess of 20 percent for service-connected diabetes 
mellitus.  The Schedule For Rating Disabilities provides a 20 
percent evaluation for diabetes mellitus, which requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent evaluation is provided 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran argues that his primary treating physician, Dale 
W. Emery, M.D., specifically prescribed insulin, a restricted 
diet, and regulation of activities in November 2001.  The 
claims folder does not contain this evidence.  The medical 
treatment records from that physician are dated from May 1993 
to September 2001.  During VA outpatient report, the veteran 
stated that he had been scheduled for a VA compensation 
examination to determine the severity of his service-
connected diabetes mellitus.  This examination is not of 
record.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess records referable to treatment of 
his diabetes mellitus.  The veteran 
states that his primary treating 
physician, Dale W. Emery, M.D., 
specifically prescribed insulin, a 
restricted diet, and regulation of 
activities in November 2001.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain these records 
from September 2001 to present.  If any 
of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  Thereafter, the VBA AMC should afford 
the veteran a VA examination to determine 
the severity of his diabetes mellitus.  
The claims file must be provided to the 
examiner for review prior to the 
examination.  

The examiner is requested to provide 
opinions on the following questions:

Does the veteran's diabetes mellitus 
require insulin, a restricted diet, and 
regulation of activities?  If so, when is 
this first shown based on a review of the 
evidence?  

Does the veteran's diabetes mellitus 
require insulin, a restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice-a-month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated?  If 
so, when is this first shown based on a 
review of the evidence?  

The opinions must be accompanied by a 
complete rationale.  

4.  The issue of an initial rating in 
excess of 20 percent for diabetes 
mellitus should be readjudicated.  If the 
requested benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



